DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 45 is objected to because of the following informalities:  Claim 45 recites “the contact surface” in line 1 which should read “the foot portion contact surface” for consistency purposes.  Appropriate correction is required.
Claim 50 is objected to because of the following informalities:  Claim 50 recites “the contact surface” in line 5 which should read “the foot portion contact surface” for consistency purposes.  Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: suture retention feature in claim 59.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 41, 44-50, 52-55 and 58-61 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bagaoisan et al. (US 2015/0018850 A1).

Regarding claim 44, Bagaoisan discloses wherein the foot portion contact surface (140) and the second surface of the body portion (surface of body 116 near exit port 178) are orientated substantially 80 to 110 degrees relative to one another (as they are perpendicular to each other i.e. approximately 90 degrees; Fig. 2).
Regarding claim 45, Bagaoisan discloses wherein the contact surface (140) of the suture delivery device provides an abutment surface (wall 142, which may be conical) defining a limit of travel of a suture driver (needle assembly 104) passing through the suture driver guide channel (172; as the conical wall 142 limits the needle assembly from lateral movement outside of the conical channel; [0101]).
Regarding claim 46, Bagaoisan discloses wherein the foot portion (124) defines a volume having an open mouth (open space between 124 and sidewalls of body 116; Fig. 10), the landing zone (138) being accessed through the mouth (Fig. 2).

Regarding claim 48, Bagaoisan discloses wherein the foot portion (124) comprises a lip (top surface of wing surrounding target element 136), the lip defining an engagement surface for contacting with and gripping against the inner surface of the defect (Fig. 2).
Regarding claim 49, Bagaoisan discloses the method configured such that on gripping against the inner surface of the defect, at least a portion of the defect is received into the mouth of the foot portion (Fig. 2).
Regarding claim 50, Bagaoisan discloses wherein the suture driver guide channel (172) is angularly orientated relative to the mouth of the foot portion (Figs. 1-3) such that operably, on receipt of at least a portion of the defect into the landing zone (138), a suture driver (104) passing through the suture driver guide channel will pass through first and second surfaces of the defect prior to contact with the contact surface (140; Fig. 2; [0183]).
Regarding claim 52, Bagaoisan discloses wherein the suture delivery device (102) comprises a plurality of suture driver guide channels (two channels 172; Figs. 1-3).
Regarding claim 53, Bagaoisan discloses wherein the body portion (116) defines an undercut (first taper surface 190) below the exit port (Fig. 2).

Regarding claim 55, Bagaoisan discloses wherein the landing zone (138) comprises a contact surface (target element 136) against which a suture driver operably contacts (Figs. 1-2).
Regarding claim 58, Bagaoisan discloses wherein the suture delivery device is configured for delivery of anchors (as one or more sutures are first anchored on wings; [0185]), the suture delivery device comprising at least one anchor preloaded in the suture driver guide channel (as the suture of the anchored suture may be preloaded into the guide passageway; [0185]-[0186]).
Regarding claim 59, Bagaoisan discloses wherein the foot portion (124) comprises a suture retention feature (understood under 112(f) to be a j shaped channel, u-shaped inner surface, and or equivalent thereof and the wing of Bagaoisan in which the target element is positioned is found to be an equivalent thereof because it performs the same function of retaining a suture via target element 136) to retain a suture of the plurality of sutures during a delivery of the suture delivery device into a defect, the suture delivery device being configured to operably engage with a suture grasper (retrieval tool) which on receipt through the suture driver guide channel effects release of a retained suture from the suture retention feature ([0185]-[0186]).
Regarding claim 60, Bagaoisan discloses wherein the foot portion (138) comprises an anchoring feature (target element 136).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 51 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2015/0018850 A1).
Regarding claim 51, Bagaoisan fails to explicitly disclose wherein the diameter of the slot is about 0.5 to 1.5 mm.
However, Bagaoisan teaches that the needle assembly (104) which slides through the suture driver guide channel (172) has a maximum outside diameter of 2 mm ([0189]; therefore, the suture driver guide channel can have diameter up to allowance of a 2 mm needle) and that the slot (180) has a diameter smaller than the diameter of the suture driver guide channel i.e. large enough for the suture to be released therefrom, but small enough so that the 2 mm needle assembly may not fit within the slot (Figs. 1-2, 21-21; [0114]). Therefore, the slot is less than 2 mm in diameter.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the diameter of the slot of Bagaoisan to be about 0.5 to 1.5 mm as Applicant appears to have placed no criticality on the claimed range (see [0028] indicating the amount is “typically” within the claimed range) and since it has been held that “[i]n the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists”. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 56-57 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2015/0018850 A1) in view of Labarbera (US 2015/0157316 A1).

However, Labarbera teaches a suture delivery device (needle closure system 100) having a foot portion (top wings 1120) and a landing zone having a shield (1122) i.e. shim that extends below the foot portion to form a completely enclosed suture retrieval cavity providing an area of protection to the surrounding tissue and/or internal organs from damage during extension of the needle retriever (suture driver) toward the targets to retrieve a suture portion during a procedure ([0049]). The shield (1122) acts as a stop for the needle retriever as it prevents inadvertent needle perforation of tissues as well as serve as column support for the foot portion (wings; [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the stainless steel suture delivery device of Bagaoisan to include the shields i.e. shim stops as taught by Labarbera in order to provide a cavity to prevent inadvertent needle perforation of surrounding tissue and/or internal organs as well as provide column support for the wings of Bagaoisan. Because the suture delivery device of modified Bagaoisan is made of stainless steel, the shields are also made of stainless steel and it is the stainless steel material that causes auditory and tactile feedback when a suture drive operably contacts the shield.

Claim(s) 62 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bagaoisan et al. (US 2015/0018850 A1) in view of Bennett, III (US 2006/0030868 A1)
Regarding claim 62, Bagaoisan discloses wherein the suture delivery device may be moved multiple times for subsequent closures on the same patient ([0026]) but fails to explicitly disclose wherein moving the suture delivery device includes rotating the suture delivery device.
However, Bennett teaches a suture delivery device for closing an incision in a patient (abstract) wherein the device may be used and then subsequently removed from the site and rotated ninety degrees and then reinserted such that the wings are at a new location ([0085]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Bagaoisan so that moving the suture delivery device includes rotating the suture delivery device as taught by Bennett in order to increase the closure capacity at a larger wound such that four sutures may be tied together in a knot, each ninety degrees from one another. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 41 have been considered but are moot because the new ground of rejection does relies on a new paragraph, [0026], that was not previously used in teaching or matter specifically challenged in the argument. Paragraph [0026] recites that “in all methods and device described herein, it is understood that the devices and steps taken to achieve the desired result can be repeated for subsequent closures on the same patient as required”. Thus, the rejection no longer relies on using the additional passageway as challenged in the argument. Additionally, a new rejection has been made over claim 62 in view of Bennett as discussed above.
Accordingly, the present application is not found in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH A SIMPSON whose telephone number is (571)270-3865.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SARAH A SIMPSON/Primary Examiner, Art Unit 3771